UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-22460 Morgan Creek Global Equity Long/Short Fund (Exact name of registrant as specified in charter) 301 West Barbee Chapel Road, Suite 200, Chapel Hill, NC27517 (Address of principal executive offices)(Zip code) (Name and Address of Agent for Service) Mark Vannoy Morgan Creek Capital Management, LLC 301 West Barbee Chapel Road Chapel Hill, North Carolina 27517 Registrant’s telephone number, including area code:(919) 933-4004 Date of fiscal year end:March 31 Date of reporting period:March 31, 2013 Item 1.Report to Stockholders. Morgan Creek Global Equity Long/Short Fund (A Delaware Statutory Trust) Financial Statements with Report of Independent Registered Public Accounting Firm For the Year Ended March 31, 2013 Contents Letter to Investors 1 Report of Independent Registered Public Accounting Firm 4 Financial Statements Statement of Assets and Liabilities 5 Statement of Operations 6 Statement of Changes in Net Assets 7 Statement of Cash Flows 9 Notes to Financial Statements 10 Board of Trustees (Unaudited) 16 Fund Management (Unaudited) 17 Other Information (Unaudited) 18 Approval of Investment Management Agreement (Unaudited) 19 Morgan Creek Global Equity Long/Short Fund (A Delaware Statutory Trust) Letter to Investors Fourth Quarter 2012 The S&P 500 Index returned a healthy 16% in 2012, and since the current bull market began in March 2009, has delivered 128.7%. The move higher is quite remarkable when fund flows are taken into account, which show huge inflows into bonds and out of equities following the heavy losses incurred during 2008 and the first quarter of 2009. Additionally, the daily spattering of negative headlines feels never-ending, making the strength and stamina of the bull market that much more notable. Portfolio exposures have steadily increased since Q2 2012 and we expect them to continue to increase going forward. The gross and net exposure levels for the Fund as we enter 2013 are a healthy 149.5% by 49.6% and we would like to eventually see exposures reach “Jones Model Ideal” levels of 180% by 50%. Getting to these levels relies on a number of factors, including market conditions and manager selection, but we think the portfolio is better positioned currently along these levels than in the past few years. Higher exposures should allow the Fund to capture more of the market’s upside. The Fund returned 0.3% in the last three months of 2012. At the strategy level, Global Long/Short was the largest contributor, while Technology Long/Short and Emerging Markets weighed on results. Returns within Global Long/Short were driven by the outstanding performance from Hound Partners. The manager generated positive performance on both the long and short side each month during the fourth quarter to finish the year up 17.9%. While Technology Long/Short outperformed its sector, losing only (1.5%), the strategy wasn’t able to fully overcome the S&P Technology Index’s (5.7%) drawdown triggered by the steep selloff in Apple. In Emerging Markets, the Fund experienced small losses compared to the MSCI Emerging Market’s sizeable gain of 5.6% as a result of Amiya maintaining modestly net short exposures throughout most of the quarter before flattening out exposures going into year-end. There were a number of changes made to the portfolio to start 2013, including the decision to trim Amiya and increase directional exposure to Emerging Markets by adding long-biased managers in Brazil and Russia. In addition, we tactically added exposure to the China A-share market through an exchange listed closed-end fund. After significantly underperforming for many years, we think the domestic market in China is poised to perform strongly in 2013 as the local economy stabilizes and foreign investors re-enter the market. We also added tactical exposure to Japanese equities in order to capitalize on what we believe could be a major inflection point. The Liberal Democratic Party, led by the newly appointed Prime Minister Shinzo Abe, swept recent elections with the campaign promise to implement aggressive fiscal and monetary expansion aimed at restoring the Japanese economy to nominal growth and ending deflation. A major part of their plan is to significantly weaken the Yen in order to boost exports. As a result, we implemented the position through a currency-hedged ETF designed to provide exposure to Japanese equity markets without subjecting investors to fluctuations in the Yen. Elsewhere in the portfolio, we added and terminated a manager within Technology Long/Short, while hiring two and firing one within Global Long/Short. Hengistbury is one of the two new positions in Global Long/Short and the manager typically has 75% of its exposure in Europe. Hengistbury’s founder is an ex-TCI partner and we are particularly excited about the manager’s ability to take advantage of what we believe to be an interesting opportunity set in European equities. Given the well-documented struggles the Eurozone is facing, European equities have significantly underperformed and, at one point in 2012, the relative performance vs. U.S. equities reached a 40-year low. While we expect the Eurozone to continue facing headwinds to growth, Hengistbury is focused on investing in quality, non-cyclical businesses with high cash flow generation, which should provide some downside protection in the event of a market decline. J.P. Morgan estimates the MSCI EAFE Index is trading MORGAN CREEK CAPITAL MANAGEMENT, LLC | ANNUAL REPORT TO STOCKHOLDERS 1 Morgan Creek Global Equity Long/Short Fund (A Delaware Statutory Trust) Letter to Investors (continued) 1.6 standard deviations cheaper relative to the Developed Market’s average with a Price to Cash Flow ratio of 5.5x (compared to 8.2x in the U.S.) and dividend yield of 3.5% (compared to 2.1% in the U.S.). These valuations provide a relative margin of safety and we think Hengistbury has the potential to compound capital at above average rates of return. First Quarter 2013 The Fund gained 3.7% in the first quarter of 2013, capturing approximately 50% of the MSCI World Index’s upside. We have been focused on improving the Fund’s participation in up markets, and are pleased this metric is trending in the right direction. Global Long/Short drove gains during the quarter as seven of the eight managers in the strategy were up and the group, as a whole, generated positive results in all three months. Asia also contributed solidly with Value Partners China having an excellent quarter, up 10.3%, despite the MSCI China Index declining (4.5%). In addition to Value Partners China, the Fund’s tactical position in Japanese equities contributed positively to performance. On the negative side, performance during the quarter was held back by the Fund’s exposure to Emerging Markets, which underperformed Developed Markets sharply during the period with the MSCI Emerging Markets Index declining (1.6%) and the MSCI BRIC Index losing (3%). Despite the headwind from Emerging Markets, the Fund’s alpha generation overall increased noticeably during the quarter and has risen significantly since last summer. We think this trend is sustainable and has some momentum behind it for two reasons: (1) the overall market environment for long/short equity continues to improve due to significant declines in correlation and volatility and (2) portfolio exposures have increased meaningfully vs. year-ago levels. One area where we are increasingly seeing compelling opportunities is the short side. Given the market’s strength the past year, it is perhaps an understatement to say short selling has been a tough business. As one manager we respect (who has a venerable track record on the short side) put it his first quarter letter: “They say that shorting is tough. But “tough” honestly doesn’t come even remotely close to summing it up. Not even in the ballpark. Make no mistake about it…short selling is brutal. It takes a level of commitment and intellectual and emotional fortitude that is truly unrivaled in most professional disciplines. It is stressful. It is emotionally taxing. It constantly tests your conviction and mental strength. It beats up and spits out even the best of investors.” Perhaps a bit dramatic, but we think this sentiment more or less sums up the frustrations of managing a long/short portfolio in a seemingly one-directional market. Encouragingly, the best opportunities normally present themselves on the short side when frustration reaches a peak; and, based on the above quote and other conversations we have had recently with some of our managers, it is definitely getting there (or we may already be there). Another area where we continue to see opportunity is Japan. Japanese Reflation was a Morgan Creek Investment Theme in 2004-2006, but when Abe left the PM job and the BOJ reversed all of the stimulus of the past five years in 18 months, we have had limited direct exposure to Japan. As a result, we needed a few months to dust off the files on our Japan long/short managers; however, given we wanted exposure to the opportunity immediately, decided to use an ETF as a tactical placeholder. This worked out well in the first three months of the year as the position appreciated 11.3%. At the end of March, we took profits in the tactical position and rolled the proceeds, plus a bit more, into one of our long-time favorite Japan managers Sloane Robinson. While the Japanese equity markets have rallied significantly the past six months, foreign investor flows have been the primary driver of performance and we think markets could potentially move much higher once domestic investors buy-in to Abenomics. One final development within the Fund we are excited about is the initiation of a Best Ideas portfolio in April. We expect this to add additional alpha to the Fund and allow us to actively manage the overall net long position of the portfolio more dynamically. The core construct is MORGAN CREEK CAPITAL MANAGEMENT, LLC | ANNUAL REPORT TO STOCKHOLDERS 2 Morgan Creek Global Equity Long/Short Fund (A Delaware Statutory Trust) Letter to Investors (continued) to have our primary exposure to best-in-class managers (many of which are closed to new investors) and then augment that exposure with a direct portfolio that capitalizes on the outstanding idea flow generated from our manager relationships and our internal investment team deliberations and diligence process. Our breadth and depth of relationships and asset class exposures provides a unique information flow and insights, particularly when we can take advantage of the convergence between our public and private portfolios. We are very excited about this new component of the portfolio and are pleased with the alpha generated by the portfolio since inception of the program in mid-April. Regards, Mark W. Yusko Chief Executive Officer & Chief Investment Officer MORGAN CREEK CAPITAL MANAGEMENT, LLC | ANNUAL REPORT TO STOCKHOLDERS 3 Morgan Creek Global Equity Long/Short Fund (A Delaware Statutory Trust) Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders of Morgan Creek Global Equity Long/Short Fund We have audited the accompanying statement of assets and liabilities of Morgan Creek Global Equity Long/Short Fund (“the Fund”) as of March 31, 2013, and the related statements of operations, cash flows for the year then ended, and the statements of changes in net assets and the financial highlights for the year then ended and the period October 3, 2011 (commencement of operations) to March 31, 2012. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Morgan Creek Global Equity Long/Short Fund at March 31, 2013, the results of its operations and its cash flows for the year then ended, and the changes in its net assets and financial highlights for the year then ended and the period October 3, 2011 (commencement of operations) to March 31, 2012, in conformity with U.S. generally accepted accounting principles. New York, New York May 30, 2013 MORGAN CREEK CAPITAL MANAGEMENT, LLC | ANNUAL REPORT TO STOCKHOLDERS 4 Morgan Creek Global Equity Long/Short Fund (A Delaware Statutory Trust) Statement of Assets and Liabilities March 31, 2013 (in U.S. dollars) Assets $
